         Case 1:19-cv-05372-PKC Document 34 Filed 05/11/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
 TYLEEHA CARTER
                                                                        19-cv-5372 (PKC)
                          Plaintiff,
                                                                               ORDER

                 -against-

CITY OF NEW YORK, et al.,

                           Defendants.
------------------------------------------------------x

CASTEL, U.S.D.J.


                 Motion to substitute (Doc 31) is GRANTED. Motion to stay (Doc 33) is

GRANTED to the extent that all discovery is stayed until the June 26 conference. The June

26, 2020 conference will be conducted telephonically.

                 Due to the COVID-19 pandemic, conferences with the Court in civil cases

will be held by teleconferencing until further notice. Counsel for the plaintiff(s) shall

arrange for the conference call. Each scheduled conference will take place on the date and

time originally set. The conference in this case is scheduled for June 26, 2020.

                 No later than seventy-two hours before the conference, plaintiff(s)’ counsel

shall:

          (a) docket a letter on ECF to the Court with copy to all opposing counsel
              containing the call-in information and email the letter to
              castelnysdchambers@nysd.uscourts.gov; and

          (b) for an initial pretrial conference, email a copy of the agreed upon (or
              disputed) Civil Case Management Plan & Scheduling Order to:
              castelnysdchambers@nysd.uscourts.gov.
    Case 1:19-cv-05372-PKC Document 34 Filed 05/11/20 Page 2 of 2


SO ORDERED.




Dated: New York, New York
       May 11, 2020
